F I L E D
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                                      PUBLISH
                                                                   July 26, 2006
                  UNITED STATES CO URT O F APPEALS             Elisabeth A. Shumaker
                                                                   Clerk of Court
                               TENTH CIRCUIT



C ARLO S TR EV IZO ,

            Plaintiff,

CA RLO S PEREZ, M AR IA D EL
CA RM EN C RU Z, CA RM ELO CRU Z,
LAU REN TINO RO DR IGU EZ,                      Nos. 05-4098 and 05-4110
ASHLEY RODRIGUEZ, SYLVIA
RO DR IGU EZ, GLO RIA E.
VILLA LO BO S, PED RO CA M POS,
JIVERTO BAPTISTA, and ROGELIO
GOM EZ, for themselves and on behalf
of all others similarly situated,

            Plaintiffs-A ppellants/
            Cross-Appellees,

      v.

ROBE ADAM S, personally and in his
capacity as a Salt Lake City Police
Officer,

            Defendant,

SALT LAKE CITY CORPORATIO N,
DEE DEE CORRADINI, personally
and in her capacity as M ayor of Salt
Lake City, R UB EN O RTEG A ,
personally and in his capacity as
Police Chief of Salt Lake City,
M ELODY GRAY, personally and in
her capacity as a Bountiful City Police
Officer, RU SSELL AM OTT, JAM ES
BLOOM ER, AM Y DESPAIN, TIM
 DOUBT, W ANDA GABB ETA S,
 CRA IG G LEASON , GR EG
 H A G ELBER G, M A RTY K A U FM AN,
 PHIL KIRK , JOH N R ITCHIE,
 M ICH AEL R OSS, M ORG AN SAYES,
 TROY SIEBERT, CHAD STEED, and
 M ARTY VUYK, personally and in
 their capacities as Salt Lake City
 Police O fficers,

              Defendants-Appellees/
              Cross-Appellants.




          A PPE AL FR OM T HE UNITED STATES DISTRICT COURT
                       FOR T HE DISTRICT OF UTAH
                         (D .C . NO. 99-CV-147-PGC)


Dale F. Gardiner, Parry Anderson & Gardiner, Salt Lake City, Utah for Plaintiffs-
Appellants/Cross-Appellees.

M orris O Haggerty, Senior City Attorney, Salt Lake City Attorney’s O ffice, Salt
Lake C ity, Utah for Defendants-Appellees/Cross-Appellants.


Before KELLY, T YM KOV IC H, Circuit Judges and EAGAN, District Judge. *


T YM K O VIC H, Circuit Judge.


      This appeal arises out of a § 1983 action filed against Salt Lake City and

various individual law enforcement officers. The plaintiffs were owners,



      *
       Honorable Claire V. Eagan, Chief District Court Judge, Northern District of
Oklahoma.

                                         -2-
employees, and customers of Panaderia La Diana, a Latino-owned business that

served as a combination restaurant, tortilla factory, and bakery in Salt Lake City.

The civil rights claims arise from the manner in which police executed a search

warrant of Panaderia La Diana in 1997. Thirty-three individuals initially filed

suit alleging gross improprieties from the SW AT-style police raid. They also

sought class action certification on behalf of the remaining individuals who were

subjected to the raid but failed to file suit.

       After numerous pretrial delays, the district court issued a lengthy summary

judgment order in 2004, which completely disposed of the case as to ten of the

plaintiffs and partially disposed of the case as to the remaining plaintiffs. This

appeal involves the ten plaintiffs against whom complete summary judgment was

issued. They contest the district court’s decision to dismiss their claims and also

challenge its prior denial of their motion for class certification.

       Having jurisdiction pursuant to 28 U.S.C. § 1291, we AFFIRM the

decisions below.

                       I. Factual and Procedural Background

       Prior to the events that gave rise to this case, Panaderia La Diana had been

placed under surveillance by law enforcement due to numerous reports of drug

sales on the premises. As part of their investigation, undercover police purchased

cocaine and heroine from eight different persons in the parking lot and purchased




                                            -3-
                                             3
the prescription drug Darvon from an employee inside the restaurant. The police

also obtained information about potential firearms located on the premises.

      At mid-afternoon on April 24, 1997, Salt Lake City police, in conjunction

with officers from other agencies, executed a search warrant at Panaderia La

Diana, seeking evidence of the purported drug activity occurring on the property.

The warrant was executed pursuant to high risk procedure and, throughout the

course of the search, at least forty-seven SW AT members and other law

enforcement officers detained approximately eighty people. Six people were

initially arrested, including the employee who had previously sold Darvon to an

undercover officer. However, the search produced no new evidence of illegal

activity, and the charges were later dropped.

      Nearly two years later, on M arch 8, 1999, thirty-three of the persons

detained by law enforcement joined in filing suit under 42 U .S.C. § 1983 against

Salt Lake City and individual police officers involved in the raid. 1 The plaintiffs

claimed they suffered maltreatment at the hands of law enforcement officers and

alleged a litany of horrific facts to support their claims. The allegations, which

were set out at length in the district court’s thorough opinion, see Panaderia La

Diana, Inc. v. Salt Lake City Corp., 342 F. Supp. 2d 1013, 1016–29 (D. Utah

2004), describe a wide range of physical and verbal abuse of persons at the scene,

including pregnant women and children.

      1
          W e refer to these defendants collectively as “the City.”

                                          -4-
                                           4
      On July 22, 2004, over five years after the plaintiffs filed suit, the

City noticed depositions for a number of plaintiffs for July 30, the last day of the

discovery period. On that date, for reasons that are disputed by the parties, the

following ten noticed plaintiffs failed to appear at the appointed place: Carlos

Perez, M aria Del Carmen Cruz, Carmelo Cruz, Laurentino Rodriguez, Ashley

Rodriguez, Silvia R odriguez, Gloria E. Villalobos, Pedro Campos, Jiverto

Baptista, and Rogelio Gomez. These plaintiffs were therefore never deposed.

      After discovery was closed but before the motions deadline had passed, the

plaintiffs moved for certification as a class action pursuant to Federal Rule of

Civil Procedure 23. In addition, the City moved for summary judgment pursuant

to Rule 56. The court denied the plaintiffs’ request for class certification and

granted summary judgment against the ten plaintiffs w ho failed to appear at their

ow n depositions. 2

      These ten plaintiffs appeal the judgment entered against them as well as the

denial of class certification. The City cross-appeals the certification issue.

                                   II. Discussion

A. Summary Judgment Against Plaintiffs

      W hen a party moves for summary judgment, it will be granted if “the

pleadings, depositions, answers to interrogatories, and admissions on file,

      2
        As noted above, the court also entered summary judgment against the
remaining plaintiffs on certain claims. These plaintiffs did not appeal the
decision and settled their remaining claims.

                                          -5-
together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c). Plaintiffs seeking to overcome a motion for sum mary

judgment may not “rest on mere allegations” in their complaint but must “set

forth specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P.

56(e) (emphasis added); see Lujan v. Nat’l Wildlife Fed’n., 497 U.S. 871, 902

(1990) (“[C]onclusory allegations unsupported by specific evidence will be

insufficient to establish a genuine issue of fact.”) (internal quotations omitted).

      This does not mean that evidence must be submitted “in a form that would

be admissible at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).

Indeed, parties may submit affidavits even though affidavits are often

inadmissible hearsay at trial on the theory that the same facts may ultimately be

presented at trial in an admissible form. Bryant v. Farmers Ins. Exch., 432 F.3d

1114, 1122 (10th Cir. 2005). However, “[t]o determine whether genuine issues of

material fact make a jury trial necessary, a court necessarily may consider only

the evidence that would be available to the jury” in some form. Argo v. Blue

Cross and Blue Shield of Kansas, Inc., No. 05-3114, 2006 W L 1806605, at * 5

(10th Cir. July 3, 2006) (citing Truck Ins. Exch. v. M agneTek, Inc., 360 F.3d

1206, 1216 (10th Cir. 2004) (affirming summary judgment, in light of the

available evidence, because “[j]ury verdicts may not be based on speculation or

inadmissible evidence or be contrary to uncontested admissible evidence”)).

                                          -6-
      Having reviewed this issue de novo and applied the same standard as the

district court, Burnham v. Humphrey Hospitality Reit Trust, Inc., 403 F.3d 709,

714 (10th Cir. 2005), we come to the same conclusion— that these plaintiffs failed

to “put forw ard any evidence in their favor” that satisfies these standards,

Panaderia, 342 F. Supp. 2d at 1030. Absent deposition testimony or other

competent evidence of what occurred, it was incumbent upon these plaintiffs to

provide— at the very least— affidavits detailing what happened to them. None of

these ten plaintiffs did so. Nor, after the district court’s decision alerted them to

their deficiencies, did they ask the court to reconsider its ruling and, at that time,

seek to supplement the record.

      As it is, the plaintiffs can only argue on appeal that (1) the City never

contested their presence at Panaderia La Diana, and (2) other previously joined

plaintiffs (who had provided deposition testimony to support their ow n claims)

made sweeping statements about the group as a whole. However, neither physical

presence on the premises, nor vague, generalized statements from others

suggesting that “pretty much everyone was treated the same w ay,” Applt. Appx.

at 360, is sufficient to constitute “specific facts showing there is a genuine issue

for trial as to the essential elements” of these plaintiffs’ claims. See Flight

Concepts Ltd. P’ship v. Boeing Co., 38 F.3d 1152, 1156 (10th Cir. 1994). The

record is particularly deficient considering the plaintiffs had over five years to




                                           -7-
prepare their case, and summary judgment was granted only one month before the

scheduled trial in the matter.

       Because these plaintiffs failed to meet the requirements of Rule 56,

summary judgment is appropriate. W e therefore uphold the district court’s

decision. 3

B. Denial of Plaintiffs’ M otion for Class Certification

       Plaintiffs also appeal on behalf of other potential claimants who were at the

restaurant during the raid but did not join the lawsuit, arguing the district court

should have certified their case as a class action. The district court initially

denied certification on the ground of untimeliness. Subsequently, however, the

court amended its prior order and denied certification based on the plaintiffs’

failure to meet two elements set forth in Rule 23— numerosity and commonality.

       “W hether the district court applied the correct legal standard in its decision

to grant or deny class certification is reviewed de novo.” Shook v. El Paso

County, 386 F.3d 963, 967 (10th Cir. 2004). However, “[w ]hen the district court

has applied the proper standard in deciding whether to certify a class, we may

reverse that decision only for an abuse of discretion.” Id.




       3
        Because we affirm on this ground, we need not reach the district court’s
alternative reason for dismissing these plaintiffs’ case— that default judgment was
warranted as a Rule 37 sanction for failure to appear at their scheduled
depositions.

                                          -8-
      1. Timeliness

      This lawsuit had been pending for five years before the plaintiffs moved for

class certification. They filed at the latest possible opportunity— the final day of

the motions period. At that point, discovery had already closed and a two-week

jury trial was just over two months away. Because granting certification at that

point would have resulted in extending the motions period, reopening discovery,

and rescheduling trial, the district court rejected the motion for untimeliness,

finding it to be unfair to the defense and impracticable for the court. The court

based its decision on Federal Rule of Civil Procedure 23(c)(1), which states,

“W hen a person sues or is sued as a representative of a class, the court must— at

an early practicable tim e— determine by order whether to certify the action as a

class action.” (emphasis added).

      Subsequently, however, realizing that this circuit interprets Rule 23(c)(1) to

require the trial court to “take up class action status” in a timely manner “whether

requested to do so or not by a party or parties, where it is an element of the

case.” Horn v. Assoc. Wholesale Grocers, Inc., 555 F.2d 270, 274 (10th Cir.

1977) (emphasis added), the district court amended its order and provided

additional reasoning on the merits of the certification request. In its revised

order, the district court concluded Rule 23(c)(1) w as not intended to create a basis

for automatic denial of a party’s request for class certification.




                                          -9-
       W e agree with the district court on this point. As we explained in Horn,

Rule 23(c)(1) places the onus on the court to make a determination irrespective of

whether the parties have requested class action status. Therefore, it does not

create an independent basis for denying a party’s motion. Nor do the 2003

amendments to this Rule alter our analysis. Neither the language itself, which

was changed from “as soon as practicable” to “at an early practical time,” nor the

accompanying Advisory Committee Notes provide a reason to disturb our

precedent on this issue. 4 Accordingly, we turn to the district court’s subsequent

evaluation of the plaintiffs’ request based on the requirements specifically set

forth in Rule 23.

       2. Prerequisites to Class Certification

       A class may be certified only if all four of the following prerequisites are

met:

       (1) Numerosity: “the class is so numerous that joinder of all m embers
       is impracticable”;




       4
        The City also argues that, even if Rule 23(c)(1) does not create an
independent basis for denying a party’s motion, timeliness nonetheless remains
relevant under the court’s determination of whether the representative parties will
adequately represent the interests of the class pursuant to Rule 23(a)(4). The
Supreme Court has recognized that plaintiffs’ failure to move for class
certification prior to trial is a strong indication they would not “fairly and
adequately protect the interests of the class.” E. Tex. M otor Freight Sys., Inc. v.
Rodriquez, 431 U.S. 395, 404–05 (1977). Because we do not reach the issue of
Rule 23(a)(4)’s application (see below), we need not consider whether to extend
the Rodriguez logic to the facts of this case.

                                      -10-
      (2) Commonality: “there are questions of law or fact that are common
      to the class”;

      (3) Typicality: “the claims or defenses of the representative parties are
      typical of the claims or defenses of the class”; and

      (4) A dequacy of representation: “the representative parties will fairly
      and adequately represent the interests of the class.”

Fed. R. Civ. P. 23(a). A party seeking class certification must show “under

a strict burden of proof” that all four requirements are clearly met. Reed v.

Bowen, 849 F.2d 1307, 1309 (10th Cir. 1988).

      In its amended order, the district court denied the motion based on the first

and second elements— numerosity and commonality. The plaintiffs challenge the

court’s determination on each of these elements.

      Num erosity. In order to meet this element, “[t]he burden is upon plaintiffs

seeking to represent a class to establish that the class is so numerous as to make

joinder impracticable.” Peterson v. Okla. City Housing Auth., 545 F.2d 1270,

1273 (10th Cir. 1976). Here, the district court concluded that, although the

number of putative class members— eighty-four— was not insignificant, it was not

such an overwhelmingly large number as to be prohibitive of joinder. Nor was

there any problem locating the remaining individuals for joinder since all the

names and addresses of potential plaintiffs had been provided during discovery.

      The plaintiffs argue that the district court should have followed cases from

other jurisdictions which hold numerosity may be presumed at a certain number.



                                        -11-
See C onsol. Rail Corp. v. Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995) (presuming

numerosity at forty members); see also Polich v. Burlington Northern, Inc., 116

F.R.D. 258, 261 (D. M ont. 1987) (finding sixty potential members sufficient to

support a presumption that joinder was not practicable). Our circuit has never

adopted such a presumption. To the contrary, we have specifically stated there is

“no set formula to determine if the class is so numerous that it should be so

certified.” Rex v. Owens ex rel. State of Okla., 585 F.2d 432, 436 (10th Cir.

1978). Indeed, because it is such a fact-specific inquiry, we grant wide latitude to

the district court in making this determination. Johnson by Johnson v. Thom pson,

971 F.2d 1487, 1498 (10th Cir. 1992). Here, the district court carefully reviewed

the record and made an appropriate judgment call. W e therefore find no abuse of

discretion.

      Plaintiffs argue in the alternative that joinder would be impracticable in

their case based on the unique circumstances of the putative class. According to

the current plaintiffs, the remaining potential class members may be deterred from

joining the litigation as named plaintiffs because (1) their English was limited,

and (2) they were fearful of the legal system. The district court found this

argument unpersuasive, noting that many of the named plaintiffs also spoke little

or no English, yet they had managed to file claims. Further, the court found the

plaintiffs had failed to demonstrate any factual basis for concluding the remaining

individuals were deterred from filing claims based on some unique fear of the

                                         -12-
legal system. The only indication submitted was a vague and conclusory affidavit

by one plaintiff that purported to describe the motives of others. The district

court found the solitary affidavit inadequate to support the serious allegations

underlying the argument, especially since the plaintiffs had access to the other

individuals yet took no steps to obtain specific facts relevant to their reasons for

not suing the City. In any event, even if the class were certified, the remaining

individuals would eventually have had to come forward to join the class

irrespective of their views about the judicial process.

      In sum, we cannot conclude the district court abused its discretion in

finding that joinder was practical and that the potential class members could have

filed individual claims against the City.

      Com m onality. In the principal case on Rule 23(a) commonality, General

Telephone Com pany of Southwest v. Falcon, 457 U.S. 147, 156 (1982), the

Supreme Court held members of a putative class must “possess the same interest

and suffer the same injury.” In that case, the Supreme Court denied class

certification to a group of M exican-Americans pursuing similar Title VII claims

on the basis that they had failed to provide a “specific presentation identifying the

questions of law or fact that were common.” Id. at 158. The Court emphasized

the necessity of rigorous analysis by the district court before granting class

certification because of the “potential unfairness to the class members bound by

the judgment if the framing of the class is overbroad.” Id. at 161.

                                            -13-
      “The district court retains discretion to determine commonality because it is

‘in the best position to determine the facts of the case, to appreciate the

consequences of alternative methods of resolving the issues of the case and . . . to

select the most efficient method for their resolution.’” J.B. ex rel. Hart v. Valdez,

186 F.3d 1280, 1289 (10th Cir. 1999) (quoting Boughton v. Cotter Corp., 65 F.3d

823, 825 (10th Cir. 1995). “W hether a case should be allow ed to proceed as a

class action involves intensely practical considerations, most of which are purely

factual or fact-intensive. Each case must be decided on its own facts, on the basis

of ‘practicalities and prudential considerations.’” M onreal v. Potter, 367 F.3d

1224, 1238 (10th Cir. 2004) (quoting Reed, 849 F.2d at 1309 (citing United States

Parole C omm'n v. Geraghty, 445 U.S. 388, 402–03, 406 n.11 (1980))).

      Here, in examining the facts of the case, the district court determined the

plaintiffs presented “divergent fact patterns w hich ma[d]e this case inappropriate

for class action status.” Dist. Ct. Order, Nov. 2, 2004, at 5. Specifically, the

court observed,

      The jury’s determination of reasonableness [which is central to these
      plaintiffs’ claims] will rely on numerous factors which differ
      significantly as to many plaintiffs such as (1) how long the plaintiffs
      were detained; (2) where the plaintiffs w ere detained; (3) whether the
      plaintiff is an owner, employer, customer, or bystander, and (4) the
      degree of force used with each plaintiff, among many others. It seems
      clear to the court that the jury may aw ard dam ages to some of the
      plaintiffs but find that others are not entitled to damages.

Id.



                                          -14-
      In light of the district court’s thorough examination of the relevant facts,

and acknow ledging the court’s broad discretion in assessing commonality, we

conclude it did not abuse its discretion in determining the essential element of

commonality was not met. 5

                                  III. Conclusion

      For the foregoing reasons, we AFFIRM the decisions below.




      5
        The City also argues the district court should have denied certification on
the fourth element— adequacy of representation. Because we hold the district
court did not abuse its discretion in denying class certification based on
numerosity and commonality, and because either or both of those elements are
sufficient to support its decision, we need not explore additional reasons not
relied upon below.

                                         -15-